Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

DAVID M. ZENT                                   GREGORY F. ZOELLER
Leonard, Hammond, Thoma & Terrill               Attorney General of Indiana
Fort Wayne, Indiana
                                                RICHARD C. WEBSTER
                                                Deputy Attorney General
                                                Indianapolis, Indiana

                                                                          Mar 13 2013, 9:04 am
                              IN THE
                    COURT OF APPEALS OF INDIANA

SEDRICK J. GRANDBERRY,                          )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 02A03-1209-CR-410
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE ALLEN SUPERIOR COURT
                         The Honorable Wendy W. Davis, Judge
                            Cause No. 02D06-1205-FD-681



                                      March 13, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
          After a jury trial, Sedrick J. Grandberry was convicted of Criminal Trespass,1 a

class D felony. The trial court sentenced him to two and one-half years of incarceration.

Grandberry contends that this sentence is inappropriate in light of the nature of the

offense and his character. In light of Grandberry’s lengthy criminal history and obvious

disdain for the criminal justice system, we affirm the judgment of the trial court.

                                          FACTS

          On May 13, 2012, the Fort Wayne Police Department received multiple calls from

tenants at the Arbors of Southtown stating that Grandberry “was outside going from

building to building possibly armed with a gun.” Trial Tr. p. 115. Although officers

were initially unable to locate Grandberry, shortly thereafter they observed Grandberry

and a female companion exit one of the buildings on the property and walk toward

Decatur Road. Officers approached Grandberry while he was walking along Decatur

Road. After Grandberry identified himself, the officers learned that he had been banned

from the Arbors of Southtown in 2010. Grandberry was arrested for criminal trespass

and public intoxication. No handgun was found on Grandberry’s person.

          At Grandberry’s trial on August 22, 2012, the jury found him guilty of criminal

trespass but not guilty of public intoxication. Grandberry stipulated to a past conviction

for criminal trespass, which elevated his present conviction to a class D felony.

          At the sentencing hearing, the evidence showed that Grandberry has a lengthy

criminal record, which includes seven juvenile adjudications and convictions for six

1
    Ind. Code § 35-43-2-2.
                                              2
misdemeanors and eleven felonies. Grandberry’s criminal history includes a felony

conviction for robbery and multiple felony convictions for battery, resisting law

enforcement, and various drug offenses. Less than a year prior to the instant offense,

Grandberry was convicted of criminal trespass as a class A misdemeanor against the

same victim. Grandberry was also on probation when he committed the instant offense.

      The trial court sentenced Grandberry to an executed term of two and one-half

years in the Department of Correction. Grandberry now appeals.

                            DISCUSSION AND DECISION

      Grandberry asks that we revise his sentence pursuant to Indiana Appellate Rule

7(B), which allows an appellate court to revise a criminal sentence when it is

“inappropriate in light of the nature of the offense and the character of the offender.”

Grandberry bears the burden of convincing us that his sentence is inappropriate.

Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

      Here, Grandberry’s numerous juvenile adjudications and convictions, many for

resisting law enforcement, indicate that Grandberry has no respect for the legal system

designed to protect citizens or for the rights of others. PSI p. 4-8. Indeed, Grandberry

already has one conviction for criminal trespass on this same property, and he committed

the instant offense while on probation. Ex. 27; Sentencing Tr. p. 13. Thus, we decline

Grandberry’s invitation to revise his two and one-half year sentence.

      The judgment of the trial court is affirmed.

RILEY, J., and BARNES, J., concur.

                                            3